Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20030071748 A1, hereinafter “Huang”), in view of Nakamura et al. (US 20130068930 A1, hereinafter “Nakamura”).

Regarding claim 1, Huang teaches an image sensor (Fig. 2), comprising: 
a first capacitance (Fig. 4, capacitor with 128C) that is connected to a first signal line connected to a first pixel including a photoelectric conversion element and disposed 
a second capacitance (Fig. 4, capacitor with 32C) that is disposed in the first region and connected to a reference signal generation unit that generates a reference signal (as illustrated by Figs. 2&4, [0019]: capacitor 32C coupled to a line input including an reference voltage Vref); 
a third capacitance (Fig. 4, capacitors between 32C and 64C) that is disposed in the first region and provided to be connectable to the first capacitance and the second capacitance (as illustrated by Figs. 2&4: any of capacitors between 128C and 32C connected to capacitors 417 and capacitor with 32C); 
a fourth capacitance (Fig. 4, capacitor with 350C) that is disposed in the first region 
a first differential amplifier that is disposed in the first region (as illustrated by Figs. 2&4: comparator 402 having a non-inverting input terminal and inverting input terminal consider as “differential amplifier”) and includes one input unit and a different input unit, the first capacitance, the second capacitance, and the third capacitance being connected to the one input unit, the fourth capacitance being connected to the different input unit (as illustrated by Figs. 2&4: capacitors 410-417 connected to one input of the comparator and capacitor with 350C connected to the other one input); 
a fifth capacitance that is connected to a second signal line connected to a second pixel including a photoelectric conversion element and disposed in a second region adjacent to the first region to face the first capacitance and the fourth 
a sixth capacitance that is disposed in the second region and connected to the reference signal generation unit (as illustrated by Figs. 2&4. [0019]: each comparator includes capacitor 32C coupled to a line input including an reference voltage Vref); 
a seventh capacitance that is disposed in the second region and provided to be connectable to the fifth capacitance and the sixth capacitance (as illustrated by Figs. 1&18: any of capacitors between 128C and 32C connected to capacitors 417 and capacitor with 32C); 
an eighth capacitance that is disposed in the second region, 
and a second differential amplifier that is disposed in the second region (as illustrated by Figs. 2&4: comparator 402 having a non-inverting input terminal and inverting input terminal consider as “differential amplifier”) and includes one input unit and a different input unit, the fifth capacitance, the sixth capacitance, and the seventh capacitance being connected to the one input unit, the eighth capacitance being connected to the different input unit (as illustrated by Figs. 2&4: capacitors 410-417 connected to one input of the comparator and capacitor with 350C connected to the other one input).
Huang does not teach the fourth capacitance connected to a supply unit of a reference potential, the reference potential being supplied to the eighth capacitance.
Nakamura discloses a fourth capacitance connected to a supply unit of a reference potential (Fig. 5, [0042]: second electrode (lower electrode) of the capacitor Coff is connected to a voltage source Vcm1) and an eighth capacitance, the reference potential being supplied to the eighth capacitance (Figs. 1&5, [0042]: each column lines 113 coupled to pixels and to A/D 130 including comparator CMP comprising second electrode (lower electrode) of the capacitor Coff is connected to a voltage source Vcm1). It is noted that Nakamura also teach wherein the comparator is a differential amplifier ([0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the fourth capacitance connected to a supply unit of a reference potential, the reference potential being supplied to the eighth capacitance and wherein the comparator is a differential amplifier as taught by Nakamura into Huang readout circuit of image device. The suggestion/ motivation for doing so would be to allow interlinear crosstalk could be eliminated (Nakamura: [0060]).

Regarding claim 2, the Huang and Nakamura combination the image sensor according to claim 1, in addition Huang discloses wherein each of the first capacitance, the third capacitance, the fourth capacitance, the fifth capacitance, the seventh capacitance, and the eighth capacitance includes a plurality of split capacitances, and fifth split capacitances that are the split capacitances of the fifth capacitance are arranged so that the number of the fifth split capacitances facing first split capacitances that are the split capacitances of the first capacitance and the number of the fifth split capacitances facing fourth split capacitances that are the split capacitances of the fourth .

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/Primary Examiner, Art Unit 2697